Citation Nr: 0913545	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  04-42 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to an initial disability rating in excess of 
10 percent for bipolar disorder.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 2002 to 
October 2003. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The issue of entitlement to an initial disability rating in 
excess of 10 percent for bipolar disorder was remanded by the 
Board in September 2006 for further development.

In a September 2006 decision, the Board denied the Veteran's 
claim for service connection for migraine headaches.  
However, prior to such decision, the Veteran's representative 
was not given the opportunity to submit a written brief on 
the Veteran's behalf.  See 38 C.F.R. § 20.700(b).  In light 
of this, the Veteran's representative filed a motion to 
vacate the September 2006 Board decision denying service 
connection for migraine headaches.

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2008).  The March 2008 denial by the 
Board denied the Veteran due process of law.  Accordingly, 
the March 2008 Board decision with respect to the issue of 
service connection for migraine headaches is vacated.

The issue of entitlement to service connection for migraine 
headaches is addressed in the REMAND that follows the order 
section of this decision.






FINDINGS OF FACT

1.  Prior to February 21, 2006, the impairment from the 
Veteran's bipolar disorder most closely approximated 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.

2.  Beginning February 21, 2006, the impairment from the 
Veteran's bipolar disorder has most closely approximated mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 30 
percent, but not higher, for bipolar disorder, for the period 
prior to February 21, 2006, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, 
Diagnostic Code 9432 (2008).

2.  The criteria for an initial disability rating in excess 
of 10 percent for bipolar disorder, for the period beginning 
February 21, 2006, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9432 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking an initial disability rating in excess 
of 10 percent for bipolar disorder.  The Board will initially 
discuss certain preliminary matters, and will then address 
the pertinent law and regulations and their application to 
the facts and evidence.



The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C.A. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the disability-rating and effective-date elements 
of a service-connection claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA by letters 
mailed in November 2003 and October 2006.  Although the 
Veteran was not provided complete notice until after the 
initial adjudication of the claim, the Board finds that there 
is no prejudice to her in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development of the record, the originating agency 
readjudicated the Veteran's claim.  There is no indication in 
the record or reason to believe that the ultimate decision of 
the originating agency would have been different had complete 
VCAA notice been provided at an earlier time.  

The Board also notes that service treatment records have been 
obtained, as well as pertinent VA and private medical 
records.  Moreover, the Veteran has been afforded an 
appropriate VA examination in response to her claim.  Neither 
the Veteran nor her representative has identified any 
outstanding evidence that could be obtained to substantiate 
her claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and nonprejudicial to the Veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Veteran's psychiatric disability is evaluated under 
Diagnostic Code (DC) 9432, 38 C.F.R. § 4.130.  Under DC 9432, 
the following applies:

A 10 percent evaluation is warranted when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is warranted when there is 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 evaluation is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  

The Veteran was afforded a VA psychiatric examination in 
December 2003.  On examination, the Veteran's appearance, 
attitude, and behavior were within normal limits.  Hygiene 
and grooming were good.  She made good eye contact, and 
sensorium was intact.  The Veteran's speech was rapid, 
overprotective, and somewhat pressured, and overall her 
presentation was that of mild hypomania.  Thought processes 
were somewhat rapid and racing, but otherwise were relevant, 
coherent, and goal-directed, with no evidence of 
hallucinations or delusions.  There was no evidence of 
specific obsessions, compulsions, phobias, or ritualistic 
behaviors.  She was oriented times three, and her short term 
memory and concentration skills were intact.  Her mood was 
noted to be generally pleasant.  It was noted that the 
Veteran's history and presentation suggested a mitigated type 
of bipolar disorder, as her mood swings were not severe and 
usually did not involve marked impairment in functioning or 
psychotic symptoms.  The examiner stated that there was 
moderate impairment in social and occupational functioning 
due to her condition.

On functional assessment, the Veteran was found to have no 
severe impairment regarding her basic competence for 
maintaining herself independently in the community and 
carrying out activities of daily living.  Her current levels 
of personal and social adjustment were found to be moderately 
impaired at the time.  Her ability to maintain appropriate 
demeanor and emotional control in relationships was limited 
due to her untreated bipolar symptoms, and she was found to 
be prone to episodes of irritability, anger, and rage.  The 
examiner opined that the Veteran's current capacity to 
maintain herself in employment was moderately impaired, but 
that, with treatment, the Veteran's prognosis was fair to 
good, and that she would gain control over her symptoms and 
be able to maintain herself in competitive employment.  The 
examiner gave the Veteran a Global Assessment of Functioning 
(GAF) score of 62.

May 2004 VA Behavioral Health Outpatient Intake notes 
indicate that the Veteran had normal speech with appropriate 
context, no signs of delusions or hallucinations, and that 
she showed a mixed affect.  It was noted that her mood could 
change quickly, and that she may have mood swings, but no 
manic episodes.  It was noted that she was not suicidal, was 
alert and oriented, and had fair insight and judgment.  The 
Veteran was given a GAF score of 45.

In June 2004, the Veteran was noted to have a bright affect, 
but to have mood irritability.

December 2004 VA treatment notes indicate that the Veteran 
was taking 100 milligrams of Zoloft.  On mental status 
examination, the Veteran was noted to have a teary, sad 
expression, good eye contact, normal speech with quivery 
tone, and a circumstantial and somewhat vague thought 
process.  She denied suicidal or homicidal ideation, 
hallucinations, delusions, and paranoia.  Insight was fair, 
and judgment was noted to be historically poor.

January 2005 treatment notes indicate that the Veteran lost 
her job because of a problem with a customer, but felt 
capable for the most part of handling it.  The Veteran 
reported that she felt a little less fragile and out of 
control.  On mental status examination, she was alert and 
fully oriented, eye contact was good, and mood was troubled, 
distressed, and irritable and angry at times.  Affect was 
constricted and controlled, speech was terse, and her thought 
process was goal-directed but pessimistic.  She denied 
suicidal and homicidal ideation and hallucinations, and 
insight and judgment were fair.

On mental status examination six days later in January 2005, 
the Veteran was noted to be well-groomed and generally in a 
positive mood, with eye contact good and no psychomotor 
abnormalities.  Mood was noted to be "OK," and affect was 
of full range, but with hesitant quality.  Speech was normal, 
thoughts were goal-directed, and insight and judgment were 
fair.  The Veteran was noted to be improving with mood-
stabilizing medication, and insight had improved with skills 
training.

February 2005 VA treatment notes indicate that the Veteran 
had been on Resiperdal for four days and reported being less 
fearful, watchful, and hypervigilant than before.  She was 
noted to be better related, with few sneers and less 
catastrophic thinking.

August 2005 VA notes indicate that the Veteran had quit her 
Zoloft, Resiperdal, and amitriptyline in June; that she had 
detoxed herself off of her medications; and that she was 
angry and impulsive.  She denied any risk of harm to herself 
or others, and was noted to be alert, oriented and 
cooperative.

A February 21, 2006, VA treatment note indicates that the 
Veteran described herself as angry and impulsive, and noted 
that she had seen a psychiatrist whom she did not like, and 
was not willing to see another one.  Psychiatric behavior, 
emotional status, and memory were within normal limits.  It 
was noted that the Veteran had a positive depression 
screening and was offered a mental health referral, but 
refused. 

September 2006 VA preventative treatment notes indicate that 
Generic Health Questionnaire Depression Screening was 
negative.

March 2007 VA treatment notes indicate that Veteran reported 
sleeping well and denied depression.

After reviewing the record, the Board finds that the 
Veteran's bipolar disorder warrants a 30 percent rating 
during the initial rating period prior to February 21, 2006, 
and does not warrant a rating in excess of 10 percent on or 
after February 21, 2006..

Prior to February 21, 2006, the impairment from the Veteran's 
bipolar disorder most closely approximated the occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks than the lesser 
impairment required for a 10 percent rating.  However, during 
this period of time, the impairment from the Veteran's 
bipolar disorder did not more nearly approximate the reduced 
reliability and productivity contemplated by a 50 percent 
rating  

The medical record reflects that the Veteran's capacity to 
maintain herself in employment during this period was 
moderately impaired, but that she was generally functioning 
satisfactorily, with her routine behavior, self-care, and 
conversation generally noted to be normal.  The Veteran was 
not noted to have had a flattened affect, panic attacks, 
impairment of memory, or difficulty understanding complex 
commands.

The Board acknowledges that the Veteran was noted to have had 
a circumstantial and somewhat vague thought process in 
December 2004.  However, the medical record reflects that, 
although the Veteran's thought processes were noted to be 
somewhat racing, they were generally noted to be relevant, 
coherent, and goal-directed, and speech was generally noted 
to be normal.  The Board finds that the Veteran's symptoms do 
not approximate the level of symptomatology of the 
circumstantial, circumlocutory, or stereotyped speech, or 
impairment of abstract thinking, contemplated in a 50 percent 
rating under DC 9432.  

The Board also notes that some impairment of judgment was 
noted, as well mood that was noted to be troubled, 
distressed, irritable and angry at various times, during the 
period prior to February 21, 2006.  Impaired judgment and 
disturbances of motivation and mood are symptoms listed in 
the criteria for a 50 percent rating under DC 9432, but are 
not determinative of whether the occupational and social 
impairment from the disability more nearly approximates the 
reduced reliability and productivity required for a 50 
percent rating.  Although she was found to be prone to 
episodes of irritability, anger, and rage on the December 
2003 VA examination, she was noted to have a "mitigated type 
of bipolar disorder," with personal and social adjustment 
and capacity to maintain herself in employment found to be 
"moderately" impaired.  The Veteran's mood problems, which 
the record reflects are the primary symptomatology of her 
bipolar disorder prior to February 21, 2006, approximate the 
severity of the "depressed mood" symptomatology 
contemplated in the criteria for a 30 percent rating under DC 
9432.

Furthermore, the Board notes the Veteran's GAF scores prior 
to February 21, 2006, of 62 on the December 2003 VA 
examination and 45 in May 2004.  GAF scores ranging between 
61 and 70 reflect some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  See the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV).

To the extent that the Veteran's GAF score of 62 reflects 
some mild symptoms such as depressed mood or some difficulty 
in social, occupational, or school functioning, but generally 
functioning pretty well, with some meaningful interpersonal 
relationships, the Board finds such symptomatology to be 
consistent with the criteria for a disability rating of 30 
percent under DC 9432.  To the extent that the Veteran's GAF 
score of 45 indicates such serious symptoms as suicidal 
ideation, severe obsessional rituals, or serious impairment 
in social, occupational or school functioning such as having 
no friends and being unable to keep a job, the Board finds 
such symptoms to be inconsistent with the Veteran's noted 
symptomatology of record.  The Veteran has consistently been 
noted not to have suicidal ideation, has never been noted to 
have symptomatology approximating severe obsessional rituals, 
and has not been noted to have has such serious impairment in 
social, occupational or school functioning as having no 
friends or being unable to keep a job.  In this regard, the 
Board notes that on December 2003 VA examination, the Veteran 
was specifically noted to have no severe impairment regarding 
her basic competence for maintaining herself independently in 
the community and carrying out activities of daily living, 
and her levels of personal, social, and occupational 
adjustment were found to be only moderately impaired.

Beginning February 21, 2006, the Board finds that the 
impairment from the Veteran's bipolar disorder has more 
nearly approximated the mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, contemplated 
by a 10 percent rating, than the occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks contemplated by a 30 percent rating.

In this regard, the Board notes that on February 21, 2006, 
psychiatric behavior, emotional status, and memory were noted 
to be within normal limits, and it was noted that the Veteran 
was not receiving, and refused to receive, mental health 
treatment.  There is no indication that the Veteran sought or 
received any mental health treatment after February 21, 2006.  
Furthermore, September 2006 VA preventative treatment notes 
indicate that Generic Health Questionnaire Depression 
Screening was negative, and March 2007 VA treatment notes 
indicate that Veteran reported sleeping well and denied 
depression.  For the period beginning February 21, 2006, 
there is no medical or other evidence substantiating that the 
Veteran's bipolar disorder was productive of any significant 
social or occupational impairment or that it was manifested 
by a depressed mood, anxiety, suspiciousness, panic attacks, 
chronic sleep impairment, or mild memory loss (such as 
forgetting names, directions, recent events).  

In conclusion, the disability warrants a 30 percent 
disability rating during the initial rating period prior to 
February 21, 2006, but does not warrant more than the 
assigned rating of 10 percent on or after February 21, 2006.  


ORDER

The Board having determined that the Veteran's bipolar 
disorder warrants a 30 percent for the period prior to 
February 21, 2006, and a 10 percent rating beginning February 
21, 2006, the benefit sought on appeal is granted to this 
extent and subject to the criteria governing the award of 
monetary benefits.


REMAND

The Veteran's service treatment records, including those at 
the time of her separation examination in July 2003, indicate 
that she reported having migraine headaches.  However, 
service treatment records do not indicate any medical 
diagnosis of or treatment for migraine headaches in service.

The post-service medical record indicates complaints of and 
treatment for headache-related conditions, including 
headaches associated with photophobia and phonophobia, 
headaches secondary to sinusitis, and migraine headaches.

There is no VA opinion of record regarding whether the 
Veteran currently has a migraine headache condition, or any 
other chronic headache condition, related to her period of 
service.  Thus, the Veteran should be afforded a VA 
examination to determine the nature and etiology of any 
headache disability.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain a 
copy of any pertinent outstanding 
records.

2.	In any event, the RO or the AMC should 
obtain any pertinent VA treatment 
records for the period since March 
2008.

3.	Then, the Veteran should be afforded a 
VA examination by an examiner with 
appropriate expertise to determine the 
nature and etiology of all currently 
present headache disorders.  The claims 
folder must be provided to and reviewed 
by the examiner.  Any indicated studies 
should be performed.  Based on 
examination results and a review of the 
claims folder, the examiner should 
provide an opinion, with respect to 
each currently present headache 
disorder, as to whether there is a 50 
percent or better probability that the 
disorder began during service or is 
otherwise etiologically related to the 
Veteran's active service.  The 
rationale for each opinion expressed 
must also be provided.

4.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted.

5.	Then, the RO or the AMC should 
readjudicate the issue on appeal.  If 
the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
a Supplemental Statement of the Case 
should be issued to the Veteran and her 
representative.  The requisite period 
of time for a response should be 
afforded.  Thereafter, the case should 
be returned to the Board for further 
appellate action, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until she is otherwise 
notified, but she has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


